ORDER
HUGO L. MORAS of SOUTH ORANGE, who was admitted to the bar of this State in 1975, having been suspended from the practice of law by Order of this Court dated March 7, 1997, pursuant to Rule l:20-llA(a) for failure to comply with a prior order of the Chancery Division, Family Part to pay child support arrearages;
And the Supreme Court having received an order issued by the Chancery Division, Family Part calling for the reinstatement of respondent to practice, pursuant to Rule l:20-llA(a);
And good cause appearing;
It is ORDERED that HUGO L. MORAS is hereby reinstated to the practice of law, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.